Citation Nr: 0616600	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-36 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of closed 
head injury, to include a concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from March 1943 to July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board has advanced this appeal on the docket, upon motion 
of the veteran.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A claim for service connection for residuals of closed 
head injury, to include a concussion, which was denied by the 
RO in December 1985, and not appealed, was the last final 
denial on any basis before the present attempt to reopen the 
claim.

2.  The evidence received since the December 1985 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1985 decision was final 
based upon the evidence of record at that time.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of closed head injury, to include concussion.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In the present case, the veteran was provided notice 
consistent with the VCAA prior to the initial RO decision.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to that Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a letter dated in July 2003, the RO informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of the March 
2004 statement of the case (SOC) and the supplemental 
statement of the case (SSOC) issued in May 2005, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.  

II.  Laws and Regulations - New and Material Evidence 

The RO's December 1985 decision was final based upon the 
evidence then of record.  See 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2005).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed in June 2003, 
so the amended regulatory provisions governing new and 
material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the December 1985 RO 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

III.  Factual Background & Analysis

The RO denied the veteran's claim for service connection for 
residuals of concussion in December 1985.  Evidence before 
the RO at that time included service medical records (SMRs) 
which show that the veteran was knocked unconscious by a 
blast from an explosion.  He later lost consciousness while 
carrying an injured soldier to a battalion aid station.  The 
veteran was noted to have minimal residual signs of a blast 
concussion, with severe headaches for a two week period.  At 
discharge in June 1945, he had no complaints and required no 
treatment.  Post-service records show that VA examinations in 
1947 and 1948 were essentially within normal limits.  
Subsequent medical records dated in 1985 show treatment of 
the veteran for various medical problems and complaints, none 
of which pertained to concussion residuals.

Evidence received since the December 1985 RO decision 
includes VA treatment records dated from 2002 to 2003 which 
show treatment for various unrelated disorders, again none of 
which pertains to concussion residuals.  The veteran also 
submitted a copy of his Soldier's Discharge Report, which 
indicates that he was physically qualified for discharge and 
required neither treatment nor hospitalization.  Negative 
responses for medical records were received from the Fresno 
VA Medical Center and the Des Moines VAMC.  The veteran was 
notified of these responses in the supplemental statement of 
the case issued in May 2005.

The evidence lacking at the time of the December 1985 rating 
decision was medical documentation to show that that the 
veteran had current disability as a result of the blast 
injury during service.  Therefore, any "new" evidence would 
have to show that the veteran suffered from some type of 
disabling residuals as a result of the closed head injury.  
While additional documents have been associated with the file 
subsequent to the RO's December 1985 rating decision, which 
are new, the record is still devoid of competent evidence 
showing current disability.  

The Board finds that the veteran has proffered little in the 
way of "new" evidence, inasmuch as none of the additional 
outpatient treatment records submitted contains any 
complaints, findings, or diagnosis relating to concussion 
residuals.  This evidence, while "new" in the sense that it 
was not previously of record, is not "material" for 
purposes of reopening the claim because it does not show that 
the injury during service caused chronic concussion residuals 
(which is the pivotal issue underlying the claim for service 
connection), and thus it does not raise a reasonable 
possibility of substantiating the claim.  

To the extent that the veteran has offered lay statements in 
an attempt to establish that he sustained chronic disability 
as a result of the injury during service, the Board notes 
that such evidence essentially constitutes reiterations of 
the veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether he has 
sustained concussion residuals during his active military 
service, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the unsupported lay statements, 
even if new, cannot serve as a predicate to reopen the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for residuals of a closed head injury, to 
include concussion.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for 
residuals of a closed head injury, to include a concussion, 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


